                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


CNH Industrial Capital America LLC,                     Case No.:18-cv-02795 (PJS/DTS)

              Plaintiff,

       v.

Keith K. Johnson and Unity Bank, f/k/a           FINDINGS OF FACT, CONCLUSIONS
Unity Bank East,                                         OF LAW, AND ORDER FOR
                                                       SEIZURE AND DELIVERY OF
              Defendants.                                             PROPERTY




       This matter came before the Court on November 1, 2018, on Plaintiff’s Motion for

claim and delivery pursuant to Minn. Stat. § 565.23 and Fed. R. Civ. Pro. 64. Benjamin J.

Court of Stinson Leonard Street LLP appeared on behalf of Plaintiff. Based on a review

of the file, record, and proceedings herein, the Court grants the motion.

                                 FINDINGS OF FACT

       1.     Defendant Keith Johnson was served with the Summons and Complaint on

October 7, 2018 by personal service. Defendant Unity Bank

       2.     Plaintiff CNH Industrial Capital America LLC (“CNH”) owns certain

agricultural equipment (the “Collateral”) currently in the possession of defendant Keith

K. Johnson (“Johnson”).

       3.     CNH financed the purchase of the Collateral by Johnson by virtue of

certain retail installment contract (the “Agreements”), as more specifically set out in

Plaintiff’s Complaint.


                                             1
       10.    CNH has complied with and met its burden of proof under Minn. Stat. §

565.23 and Fed. R. Civ. Pro. 64 to support the issuance of an order for seizure and

delivery of property.

       11.    Probable cause exists that the Collateral is being stored at 15460 Little Lake

Road, Center City, Minnesota 55012.

       12.    There is a likelihood that CNH will prevail on its claims that Johnson

defaulted on his obligations under the Agreements and that Johnson’s failure to pay

amounts when due constitutes breaches of those contracts, entitling CNH to take

immediate possession of the Collateral.

       13.    CNH will be irreparably harmed if the order for seizure and delivery of

property is not issued, including, but not limited to, the wear, sale, transfer, or other

damage to the Collateral, and Johnson continues to use the Collateral without

compensating CNH.

       14.    By contrast, issuance of the order will not cause undue harm to Johnson

because he has defaulted on his obligations under the Agreements with CNH and has no

right to continued possession of the Collateral.

       Accordingly, IT IS HEREBY ORDERED that:

       15.    The Collateral comprises and consists of:




                                             3
      21.   CNH shall not be required to post a bond.

      22.   EXECUTION OF THIS ORDER IS STAYED UNTIL NOVEMBER

17, 2018.



Dated: November 5, 2018

                                                    s/ David T. Schultz
                                                    Hon. David T. Schultz
                                                    United States Magistrate Judge




                                          5
